Citation Nr: 1017878	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  03-27 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1968, July 1976 to March 1978 and March 1978 to October 1979.  
His first period of service included service in Korea.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the Veteran's testimony before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the RO 
in April 2005, the Board remanded the issue in July 2005 for 
further development of the record.

In a February 2009 decision, the Board denied service 
connection for PTSD.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2010 Order, the Court granted a 
Joint Motion filed by representatives of both parties, 
vacating the Board's February 2009 decision, and remanding 
the matter to the Board for further proceedings consistent 
with the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of points raised in the joint motion, and the 
Board's review of the claims file finds that additional RO 
action on this matter is warranted.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Veteran claims he has PTSD related to his witnessing the 
death of a fellow soldier during his service in Korea in the 
demilitarized zone (DMZ) from November to December 1967.  
Service personnel record show that the Veteran did have 
service in the DMZ on temporary orders from November 14, 1967 
to December 31, 1967.  

In July 2005, the Board remanded the claim on appeal for the 
RO to obtain the Veteran's Army unit records and attempt to 
verify the Veteran's alleged stressor.   While the RO 
complied with the instructions to the extent that the RO 
sought morning reports from the Veteran's unit "containing 
remarks regarding United Nations Command and a soldier killed 
in action in the DMZ", there was no attempt by the RO to 
request records from the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly known as the U.S. Armed 
Services Center for Unit Records Research (CURR)) or to 
contact the relevant office of the United Nations regarding 
forces in the DMZ.  The Joint Motion indicates that such 
attempts should be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should prepare a summary 
of the Veteran's claimed stressor, that 
is his witnessing the death of a fellow 
soldier during his service in Korea in 
the DMZ from November to December 1967.  
This summary and this remand, and all 
associated documents should be sent to 
the JSRRC.  That agency should be asked 
to provide any information that might 
corroborate the Veteran's alleged 
stressor, to include morning reports/or 
unit histories. 

2.  If deemed appropriate and possible, 
the RO/AMC should contact the relevant 
office of the United Nations (UN).  If it 
is determined that any UN involvement 
would be reflected in the JSSRC records, 
or in the service personnel and unit 
records, then additional search/contact 
with the UN may not be indicated; such 
finding should be indicated in the 
record.

3.  The RO/AMC should undertake any other 
steps it deems appropriate in attempting 
to verify the Veteran's alleged stressor.  
The RO is reminded that, in requesting 
records from Federal facilities, efforts 
to assist should continue until either 
the records are obtained, or sufficient 
evidence indicating that the records 
sought do not exist, or that further 
efforts to obtain those records would be 
futile, is received.  See 38 C.F.R. 
3.159(c)(2) (2009).  If no records are 
available, that fact should be 
documented, in writing, in the record and 
appellant should be notified in 
accordance with applicable provisions.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

5.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


